Exhibit 10.5

 

DOE (Title XVII)

STEPHENTOWN REGULATION SERVICES

 

 

FOR FFB USE ONLY

Note

 

 

Date

August 6, 2010

Note Identifier:

 

 

 

Place

 

 

of Issue

Tyngsboro, MA

Purchase Date:

 

 

 

Last Day

 

 

 

for an

 

 

Advance (¶3)

May 30, 2012

 

 

 

 

Maximum

 

 

Principal

 

 

Amount (¶4)

$43,137,019

Maturity

 

 

 

Date (¶5)

June 15, 2030

 

 

 

 

 

 

Payment
Dates (¶7)

March 15, June 15,
September 15 &
December 15
of each year

First
Principal
Payment
Date (¶8)

September 15, 2012

 

 

 

 

Common
Agreement
(¶22)

Common Agreement dated as of August 6, 2010, among Stephentown Regulation
Services LLC, as Borrower, the U.S. Department of Energy, as Credit Party and 
Loan Servicer, and Midland Loan Services, Inc. as  Administrative Agent in its
capacity as Collateral  Agent.

 

FUTURE ADVANCE PROMISSORY NOTE

 

1.                                      Promise to Pay.

 

FOR VALUE RECEIVED, STEPHENTOWN REGULATION SERVICES LLC, a Delaware limited
liability company (the “Borrower”, which term includes any successors or
assigns), promises to pay the FEDERAL FINANCING BANK (“FFB”), a body corporate
and instrumentality of the United States of America (FFB, for so long as it
shall be the holder of this Note, and any successor or assignee of FFB, for so
long as such successor or assignee shall be the holder of this Note, being the
“Holder”), at the times, in the manner, and with interest at the rates to be
established as hereinafter provided, such amounts as may be advanced from time
to time by FFB to or for the account of the Borrower under this Note (each such
amount being an “Advance” and more than one such amounts being “Advances”).

 

--------------------------------------------------------------------------------


 

2.                                      Reference to Certain Agreements.

 

(a)           Program Financing Agreement.  This Note is one of the “Notes”
referred to in, and entitled to the benefits of, the Program Financing Agreement
dated as of September 2, 2009, made by and between FFB and the Secretary of
Energy, acting through the Department of Energy (the “Secretary”) (such
agreement, as it may be amended, supplemented, and restated from time to time in
accordance with its terms, being the “Program Financing Agreement”).

 

(b)           Note Purchase Agreement.  This Note is the “Note” referred to in,
and entitled to the benefits of, the Note Purchase Agreement dated as of even
date herewith, made by and among FFB, the Borrower, and the Secretary (such
agreement, as it may be amended, supplemented, and restated from time to time in
accordance with its terms, being the “Note Purchase Agreement”).

 

3.                                      Advances; Advance Requests; Last Day for
Advances.

 

(a)           Subject to the terms and conditions of the Note Purchase
Agreement, FFB shall make Advances under this Note in the amounts, at the times,
and to the accounts requested by the Borrower from time to time, in each case
upon delivery to FFB of a written request by the Borrower for an Advance under
this Note, in the form of request attached to the Note Purchase Agreement as
Exhibit A thereto (each such request being an “Advance Request”), completed as
prescribed in the Note Purchase Agreement.

 

(b)           To be effective, an Advance Request must first be delivered to the
Secretary for approval and be approved by or on behalf of the Secretary in
writing, and such Advance Request, together with written notification of the
Secretary’s approval thereof, must be received by FFB on or before the third
Business Day before the particular calendar date specified in such Advance
Request that the Borrower requests to be the date on which the respective
Advance is to be made.

 

(c)           The Borrower hereby agrees that FFB, for its purposes, may
consider any Advance Request approved by or on behalf of the Secretary and
delivered to FFB in accordance with the terms of the Note Purchase Agreement to
be an accurate representation of the Borrower’s request for an Advance under
this Note and the Secretary’s approval of that Advance Request.

 

4.                                      Principal Amount of Advances; Maximum
Principal Amount.

 

The principal amount of each Advance shall be the amount specified in the
respective Advance Request; provided, however, that the aggregate principal
amount of all Advances made under this Note may not exceed the particular amount
specified on page 1 of this Note as the “Maximum Principal Amount.”

 

5.                                      Maturity Date.

 

This Note, and each Advance made hereunder, shall mature on the particular date
specified on page 1 of this Note as the “Maturity Date” (such date being the
“Maturity Date”).

 

--------------------------------------------------------------------------------


 

6.                                      Computation of Interest on Each Advance.

 

(a)           Subject to paragraphs 12 and 15 of this Note, interest on the
outstanding principal of each Advance shall accrue from the date on which the
respective Advance is made to the date on which such principal is due.

 

(b)           Interest on each Advance shall be computed on the basis of
(1) actual days elapsed from (but not including) the date on which the
respective Advance is made (for the first payment of interest due under this
Note for the respective Advance) or the date on which the payment of interest
was last due (for all other payments of interest due under this Note for the
respective Advance), to (and including) the date on which payment is next due,
and (2) a year of 365 days.

 

(c)           The interest rate applicable to each Advance shall be established
by FFB at the time that the respective Advance is made on the basis of the
determination made by the Secretary of the Treasury pursuant to section 6(b) (12
U.S.C. § 2285(b)) of the Federal Financing Bank Act of 1973 (Pub. L. No. 93-224,
87 Stat. 937, codified at 12 U.S.C. § 2281 et seq.), as amended (the “FFB Act”);
provided, however, that the shortest maturity used as the basis for any interest
rate determination shall be the remaining maturity of the most recently
auctioned United States Treasury bills having the shortest maturity of all
United States Treasury bills then being regularly auctioned.

 

7.                                      Payment of Interest; Payment Dates;
Payment Borrowings Permitted to Pay Accrued Interest before the First Principal 
Payment Date.

 

(a)           Interest accrued on the outstanding principal balance of each
Advance shall be due and payable on each of the particular dates specified on
page 1 of this Note as “Payment Dates” (each such date being a “Payment Date”),
beginning on the first Payment Date to occur after the date on which such
Advance is made, up through and including the Maturity Date.

 

(b)           On any Payment Date to occur before the “First Principal Payment
Date” (as that term is defined in paragraph 8 of this Note), the Borrower shall
be permitted to borrow all or a portion of the amount of accrued interest due
and payable on such Payment Date for each Advance made before the First
Principal Payment Date (each such borrowing being a “Payment Borrowing”), by
causing to be delivered to FFB an Advance Request, together with written
notification of the Secretary’s approval thereof, not later than the third
Business Day before the date specified in such Advance Request as the date for
such Advance for a Payment Borrowing, specifying the principal amount to be
borrowed, in which event FFB shall, subject to the terms and conditions of the
Note Purchase Agreement, make an Advance, by an internal transfer of funds on
the books of the United States Department of the Treasury, for the account of
the Borrower in the amount specified in the respective Advance Request, and
shall apply such amount to the payment of the accrued interest.  In the case of
each Payment Borrowing, FFB shall establish an interest rate for the respective
Payment Borrowing in accordance with the principles of paragraph 6(c) of this
Note, which rate shall apply from the date on which the Advance is made.

 

--------------------------------------------------------------------------------


 

8.                                      Payment of Principal.

 

(a)           The principal amount of each Advance shall be payable in
installments, which payments shall be due beginning on the particular date
specified as the “First Principal Payment Date” on page 1 of this Note (such
date being the “First Principal  Payment Date”), and shall be due on each
Payment Date to occur thereafter until the principal of the respective Advance
is repaid in full on or before the Maturity Date.

 

(b)           With respect to each Advance, the amount of principal due on the
First Principal Payment Date, on each Payment Date to occur thereafter, and on
the Maturity Date shall be, in each case, substantially equal to the amount of
every other quarterly installment of principal and shall be sufficient, when
added to all other such quarterly installments of equal principal to repay the
principal amount of the respective Advance in full on the Maturity Date.

 

9.                                      Fee.

 

A fee to cover expenses and contingencies, assessed by FFB pursuant to
section 6(c) of the FFB Act, shall accrue on the outstanding principal amount of
each Advance from the date on which the respective Advance is made to the date
on which the principal amount of such Advance is due.  The fee on each Advance
shall be equal to three-eighths of one percent (0.375%) per annum of the unpaid
principal balance of such Advance.  The fee on each Advance shall be computed in
the same manner as accrued interest is computed under paragraph 6(b) of this
Note, and shall be due and payable at the same times as accrued interest is due
and payable under paragraph 7 of this Note (adjusted as provided in paragraph 10
of this Note if a Payment Date is not a Business Day).  The fee on each Advance
shall be credited to the Secretary as required by section 505(c) of the Federal
Credit Reform Act of 1990, as amended (codified at 2 U.S.C. § 661d(c)).

 

10.                               Business Days.

 

(a)           Whenever any Payment Date or the Maturity Date shall fall on a day
on which either FFB or the Federal Reserve Bank of New York is not open for
business, the payment which would otherwise be due on such Payment Date or the
Maturity Date shall be due on the first day thereafter on which FFB and the
Federal Reserve Bank of New York are both open for business (any such day being
a “Business Day”).

 

(b)           In the case of a Payment Date falling on a day other than a
Business Day, the extension of time for making the payment that would otherwise
be due on such Payment Date shall (1) be taken into account in establishing the
interest rate for each Advance, and (2) be included in computing interest due in
connection with such payment and excluded in computing interest due in
connection with the next payment.

 

(c)           In the case of the Maturity Date falling on a day other than a
Business Day, the extension of time for making the payment that would otherwise
be due on the Maturity Date shall (1) be taken into account in establishing the
interest rate for each Advance, and (2) be included in computing interest due in
connection with such payment.

 

--------------------------------------------------------------------------------


 

11.                               Manner of Making Payments.

 

(a)           For so long as FFB is the Holder of this Note, each payment under
this Note shall be paid in immediately available funds by electronic funds
transfer to the account of the United States Treasury (for credit to the
subaccount of the Secretary) maintained at the Federal Reserve Bank of New York
in the manner described below:

 

U.S. Treasury Department
ABA No. 0210-3000-4
TREAS NYC/CTR/BNF=89000001
OBI=LGPO   Beacon/Stephentown # 1002

 

provided, however, that a payment made in the manner described above shall not
discharge any portion of a payment obligation under this Note, or be applied as
provided in paragraph 14 of this Note, until the payment has been received and
credited to the subaccount of FFB (within the account of the United States
Treasury maintained at the Federal Reserve Bank of New York) specified by FFB in
a written notice to the Secretary, or to such other account as may be specified
from time to time by FFB in a written notice to the Secretary.

 

(b)           In the event that FFB is not the Holder of this Note, then each
payment under this Note shall be made in immediately available funds by
electronic funds transfer to such account as shall be specified by the Holder in
a written notice to the Borrower.

 

12.                               Late Payments.

 

(a)           In the event that any payment of any amount owing under this Note
is not made when and as due (any such amount being then an “Overdue Amount”),
then the amount payable shall be such Overdue Amount plus interest thereon (such
interest being the “Late Charge”) computed in accordance with this subparagraph
(a):

 

(1)           The Late Charge shall accrue from the scheduled date of payment
for the Overdue Amount (taking into account paragraph 10 of this Note) to the
date on which payment is made.

 

(2)           The Late Charge shall be computed on the basis of (A) actual days
elapsed from (but not including) the scheduled date of payment for such Overdue
Amount (taking into account paragraph 10 of this Note) to (and including) the
date on which payment is made, and (B) a year of 365 days.

 

(3)           The Late Charge shall accrue at a rate (the “Late  Charge Rate”)
equal to one and one-half times the rate to be determined by the Secretary of
the Treasury taking into consideration the prevailing market yield on the
remaining maturity of the most recently auctioned 13-week United States Treasury
bills.

 

(4)           The initial Late Charge Rate shall be in effect until the earlier
to occur of either (A) the date on which payment of the Overdue Amount and the
amount of the accrued Late Charge is made, or (B) the first Payment Date to
occur after the scheduled date of payment for such Overdue Amount.  In the event
that the Overdue Amount and the amount of the accrued Late Charge are not paid
on or before the such Payment Date, then the amount payable shall be the sum of
the Overdue Amount and the amount of the

 

--------------------------------------------------------------------------------


 

accrued Late Charge, plus a Late Charge on such sum accruing at a new Late
Charge Rate to be then determined in accordance with the principles of clause
(3) of this subparagraph (a).  For so long as any Overdue Amount remains unpaid,
the Late Charge Rate shall be redetermined in accordance with the principles of
clause (3) of this subparagraph (a) on each Payment Date to occur thereafter,
and shall be applied to the Overdue Amount and all amounts of the accrued Late
Charge to the date on which payment of the Overdue Amount and all amounts of the
accrued Late Charge is made.

 

(b)           Nothing in subparagraph (a) of this paragraph 12 shall be
construed as permitting or implying that the Borrower may, without the written
consent of the Holder, modify, extend, alter or affect in any manner whatsoever
(except as explicitly provided herein) the right of the Holder to receive any
and all payments on account of this Note on the dates specified in this Note.

 

13.                               Final Due Date.

 

Notwithstanding anything in this Note to the contrary, all amounts outstanding
under this Note remaining unpaid as of the Maturity Date shall be due and
payable on the Maturity Date.

 

14.                               Application of Payments.

 

Each payment made on this Note shall be applied first to the payment of Late
Charges (if any) payable under paragraphs 12 and 16 of this Note, then to the
payment of premiums (if any) payable under paragraphs 15 of this Note, then to
the payment of accrued interest, then on account of outstanding principal, and
then to the payment of the fee payable under paragraph 9 of this Note.

 

15.                               Prepayments.

 

(a)           The Borrower may elect to prepay all or any portion of the
outstanding principal amount of any Advance made under this Note, or to prepay
this Note in its entirety, in the manner, at the price, and subject to the
limitations specified in this paragraph 15 (each such election being a
“Prepayment Election”).

 

(b)           The Borrower shall deliver to FFB (and if FFB is not the Holder,
then also to the Holder) and to the Secretary written notification of each
Prepayment Election (each such notification being a “Prepayment Election
Notice”), specifying:

 

(1)           the Advance Identifier that FFB assigned to the respective Advance
(as provided in the Note Purchase Agreement);

 

(2)           the particular date on which the Borrower intends to prepay the
respective Advance (such date being the “Intended Prepayment Date” for the
respective Advance), which date must be a Business Day; and

 

(3)           the amount of principal of the respective Advance that the
Borrower intends to prepay, which amount may be either:

 

--------------------------------------------------------------------------------


 

(A)          the total outstanding principal amount of such Advance; or

 

(B)           an amount less than the total outstanding principal amount of such
Advance (any such amount being a “Portion”).

 

(c)           To be effective, a Prepayment Election Notice must be received by
FFB (and if FFB is not the Holder, then also by the Holder) on or before the
fifth Business Day before the date specified therein as the Intended Prepayment
Date for the respective Advance or Portion.

 

(d)           The Borrower shall pay to the Holder a price for the prepayment of
any Advance or Portion (such price being the “Prepayment Price” for such Advance
or Portion) determined as follows:

 

(1)           in the event that the Borrower elects to prepay the entire
outstanding principal amount of any Advance, then the Borrower shall pay to the
Holder a Prepayment Price for such Advance equal to the sum of:

 

(A)          the price for such Advance that would, if such Advance (including
all unpaid interest accrued thereon through the Intended Prepayment Date) were
purchased by a third party and held to the Maturity Date, produce a yield to the
third-party purchaser for the period from the date of purchase to the Maturity
Date substantially equal to the interest rate that would be set on a loan from
the Secretary of the Treasury to FFB to purchase an obligation having a payment
schedule identical to the payment schedule of such Advance for the period from
the Intended Prepayment Date to the Maturity Date; and

 

(B)           all unpaid Late Charges (if any) accrued on such Advance through
the Intended Prepayment Date;

 

(2)           in the event that the Borrower elects to prepay a Portion of any
Advance, then the Borrower shall pay to the Holder a Prepayment Price for such
Portion that would equal such Portion’s pro rata share of the Prepayment Price
that would be required for a prepayment of the entire principal amount of such
Advance (determined in accordance with the principles of clause (1) of this
subparagraph (d)); and

 

(3)           in the event that the Borrower elects to prepay this Note in its
entirety, then the Borrower shall pay to the Holder an amount equal to the sum
of the Prepayment Prices for all outstanding Advances (determined in accordance
with the principles of clause (1) of this subparagraph (d)).

 

(e)           Payment of the Prepayment Price for any Advance or any Portion
shall be due to the Holder before 3:00 p.m. (Washington, DC, time) on the
Intended Prepayment Date for such Advance or Portion.

 

(f)            Each prepayment of a Portion shall, as to the principal amount of
such Portion, be subject to a minimum amount equal to $100,000.00 of principal;
except that the minimum principal amount limitation shall not apply to a
prepayment of a Portion if:

 

--------------------------------------------------------------------------------


 

(1)           the prepayment is made to satisfy the Borrower’s obligation to
make a mandatory prepayment under the “Security Instruments” (as that term is
defined in paragraph 21 of this Note); and

 

(2)           the Borrower has certified to that fact in the respective
Prepayment Election Notice.

 

(g)           In the event that the Borrower makes a Prepayment Election with
respect to any Portion of an Advance, then the Prepayment Price paid for such
Portion will be applied as provided in paragraph 14 of this Note, and, with
respect to application to outstanding principal, such Prepayment Price shall be
applied to principal installments in the inverse order of maturity.

 

(h)           In the event that the Borrower makes a Prepayment Election with
respect to any Portion of an Advance, then the outstanding principal amount of
such Advance, from and after such partial prepayment, shall be due and payable
in accordance with this subparagraph (h).

 

(1)           The amount of the quarterly principal installments that will be
due after such partial prepayment shall be equal to the quarterly installments
of equal principal that were due in accordance with the principal repayment
schedule that applied to such Advance immediately before such partial
prepayment.

 

(2)           The equal payments of principal shall be due beginning on the
first Payment Date to occur after such partial prepayment, and shall be due on
each Payment Date to occur thereafter up through and including the date on which
the entire principal amount of such Advance, and all unpaid interest (and Late
Charges, if any) accrued thereon, are paid.

 

16.                               Rescission of Prepayment Elections; Late
Charges for Late Payments of Prepayment Prices.

 

(a)           The Borrower may rescind any Prepayment Election made in
accordance with paragraph 15 of this Note, but only in accordance with this
paragraph 16.

 

(b)           The Borrower shall deliver to FFB, with a copy to the Secretary,
written notification of each rescission of a Prepayment Election (each such
notification being an “Election  Rescission Notice”) specifying the particular
Advance for which the Borrower wishes to rescind such Prepayment Election, which
specification must make reference to the particular “Advance Identifier” (as
that term is defined in the Note Purchase Agreement) that FFB assigned to such
Advance (as provided in the Note Purchase Agreement).  The Election Rescission
Notice may be delivered by facsimile transmission to FFB at (202) 622-0707 or at
such other facsimile number or numbers as FFB may from time to time communicate
to the Borrower.

 

(c)           To be effective, an Election Rescission Notice must be received by
FFB not later than 3:30 p.m. (Washington, DC, time) on the second Business Day
before the Intended Prepayment Date.

 

(d)           In the event that the Borrower (1) makes a Prepayment Election in
accordance with paragraph 15 of this Note, (2) does not rescind such Prepayment
Election in accordance

 

--------------------------------------------------------------------------------


 

with this paragraph 16, and (3) does not, before 3:00 p.m. (Washington, DC,
time) on the Intended Prepayment Date, pay to FFB the Prepayment Price described
in paragraph 15(d) of this Note, then a Late Charge shall accrue on any such
unpaid amount from the Intended Prepayment Date to the date on which payment is
made, computed in accordance with the principles of paragraph 12 of this Note.

 

17.                               Amendments to Note.

 

To the extent not inconsistent with applicable law, this Note shall be subject
to modification by such amendments, extensions, and renewals as may be agreed
upon from time to time by the Holder and the Borrower, with the approval of the
Secretary.

 

18.                               Certain Waivers.

 

The Borrower hereby waives any requirement for presentment, protest, or other
demand or notice with respect to this Note.

 

19.                               Effective Until Paid.

 

Subject to section 6.2 of the Note Purchase Agreement, this Note shall continue
in full force and effect until all amounts due and payable hereunder have been
paid in full.

 

20.                               Secretary’s Guarantee of Note.

 

Upon execution of the guarantee set forth at the end of this Note (the
“Guarantee”), the payment by the Borrower of all amounts due and payable under
this Note, when and as due, shall be guaranteed by the United States of America,
acting through the Secretary, pursuant to Title XVII of the Energy Policy Act of
2005, as amended (42 U.S.C. § 16511 et seq.).  In consideration of the
Guarantee, the Borrower promises to the Secretary to make all payments due under
this Note when and as due.

 

21.                               Security Instruments.

 

This Note is one of several notes permitted to be executed and delivered by, and
is entitled to the benefits and security of, the “Security Instruments” (as
defined in the Note Purchase Agreement), whereby the Borrower pledged and
granted a security interest in certain property of the Borrower, described
therein, to secure the payment of and performance of certain obligations owed to
the Secretary, as set forth in the Security Instruments.  For purposes of the
Security Instruments, in consideration of the undertakings by the Secretary set
forth in the Program Financing Agreement, the Note Purchase Agreement, and the
Guarantee, the Secretary shall be considered to be, and shall have the rights,
powers, privileges, and remedies of, the Holder of this Note.

 

22.                               Guarantee Payments; Reimbursement.

 

If the Secretary makes any payment, pursuant to the Guarantee, of any amount due
and payable under this Note, each and every such payment so made shall be deemed
to be a payment hereunder; provided, however, that no payment by the Secretary
pursuant to the Guarantee shall

 

--------------------------------------------------------------------------------


 

be considered a payment for purposes of determining the existence of a failure
by the Borrower to perform its obligation to the Secretary to make all payments
under this Note when and as due.  The Secretary shall have any rights by way of
subrogation, agreement or otherwise which arise as a result of such payment
pursuant to the Guarantee and as provided in the particular agreement specified
on page 1 of this Note as the “Common Agreement” between the Borrower and the
United States of America, acting through the Secretary, to evidence the
Borrower’s obligation to reimburse the Secretary for payment made by the
Secretary pursuant to the Guarantee.

 

23.                               Default and Enforcement.

 

(a)           In case of a default by the Borrower under this Note or the
occurrence of an “Event of Default” (as defined in the Security Instruments),
then, in consideration of the obligation of the Secretary under the Guarantee,
the Secretary, in the name of the Secretary or the United States of America,
shall have all rights, powers, privileges, and remedies of the Holder of this
Note, in accordance with the terms of this Note and the Security Instruments,
including, without limitation, the right to (i) enforce or collect all or any
part of the obligation of the Borrower under this Note or arising as a result of
the Guarantee; (ii) accelerate (as provided in paragraph 24); (iii) compromise
or otherwise negotiate with the Borrower (but not affecting amounts due and
payable to the Holder under this Note and the Guarantee); (iv) bring suit
against or foreclose upon any or all of the security interests granted by the
Borrower; and (v) to file proofs of claim or any other document in any
bankruptcy, insolvency, or other judicial proceeding, and to vote such proofs of
claim.

 

(b)           The Borrower acknowledges that FFB has agreed in the Note Purchase
Agreement that, in consideration of the Guarantee, the Secretary shall have the
sole authority (vis-à-vis FFB), in the case of a default by the Borrower under
this Note or the occurrence of an Event of Default under the Security
Instruments, in respect of acceleration (as provided in paragraph 24), the
exercise of other remedies available hereunder or under the Note Purchase
Agreement, and the disposition of sums or property recovered.

 

24.                               Acceleration.

 

Upon the occurrence and continuation of a default by the Borrower under this
Note or an Event of Default under the Security Instruments, the Secretary,
pursuant to the Security Instruments, may declare the entire unpaid principal
amount of this Note, all interest thereon, and all other amounts payable under
this Note, and upon such declaration such amounts shall become, due and payable
to the Secretary, under the circumstances described, and in the manner and with
the effect provided, in the Security Instruments.

 

25.                               Governing Law.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the Federal law and not the law of any state or locality.  To the extent
that a court looks to the laws of any state to determine or define the Federal
law, it is the intention of the parties hereto that such court shall look only
to the laws of the State of New York without regard to the rules of conflicts of
laws.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its
limited liability company name, all as of the day and year first above written.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

 

Signature:

/s/ James M. Spiezio

 

 

 

 

Name:

James M. Spiezio

 

 

 

 

Title:

Treasurer and Secretary

 

--------------------------------------------------------------------------------